 
EXHIBIT 10.4


SECURITY AGREEMENT


This Security Agreement (as amended, modified or otherwise supplemented from
time to time, this “Security Agreement”), dated as of November __, 2010, is
executed by KL Energy Corp., a Nevada corporation (together with its successors
and assigns, "Company"), in favor of Collateral Agent (as herein defined) on
behalf of the Investors listed on the signature pages hereof.


RECITALS
 
A.  Company and the Investors have entered into a Note and Warrant Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which the Company has issued convertible promissory notes, dated as of the date
hereof (as amended, modified or otherwise supplemented from time to time, (each
a “Note” and collectively, the “Notes”) in an aggregate principal amount of up
to seven million five hundred thousand dollars ($7,500,000) in favor of the
Investors.


B.  In order to induce each Investor to extend the credit evidenced by the
Notes, Company has agreed to enter into this Security Agreement and to grant
Collateral Agent, for the benefit of itself and the Investors, the security
interest in the Collateral described below.


AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company hereby agrees with Collateral Agent and the Investors as
follows:


1.  Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
 
"Collateral" has the meaning given to that term in Section 2 hereof.
 
"Obligations" means all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Company to Collateral Agent and the Investors of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of the Notes and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys' fees and costs and
accountants' fees and costs chargeable to and payable by Company hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest) and
whether or not allowed or allowable as a claim in any such proceeding.
 

--------------------------------------------------------------------------------


 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; (c) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, and other Liens to
secure the performance of tenders, statutory obligations, contract bids,
government contracts, performance and return of money bonds and other similar
obligations, incurred in the ordinary course of business, whether pursuant to
statutory requirements, common law or consenual arrangements; (d) Liens in favor
of the Collateral Agent; (e) Liens upon any equipment acquired or held by
Company or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, so long as such Lien extends only to the
equipment financed, and any accessions, replacements, substitutions and proceeds
(including insurance proceeds) thereof or thereto; (f) Liens arising from
judgments, decrees or attachments in circumstances not constituting an Event of
Default under the Note; (g) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of customs duties in connection
with the importation of goods, (h) Liens which constitute rights of setoff of a
customary nature or banker’s liens, whether arising by law or by contract; (i)
Liens on insurance proceeds in favor of insurance companies granted solely as
security for financed premiums; and (j) leases or subleases and licenses or
sublicenses granted in the ordinary course of Company’s business.
 
"UCC" means the Uniform Commercial Code as in effect in the State of South
Dakota from time to time.


All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Notes.  Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.


2.  Grant of Security Interest.  As security for the Obligations, Company hereby
pledges to Collateral Agent and grants to Collateral Agent a security interest
of first priority in all right, title and interests of Company in and to the
property described in Attachment 1 hereto, whether now existing or hereafter
from time to time acquired (collectively, the “Collateral”).  Notwithstanding
the foregoing, the security interest granted herein shall not extend to and the
term “Collateral” shall not include any equipment or other property financed by
a third party, provided that such third party’s Liens are Liens of the type
described in subsection (e) of the definition of Permitted Liens; provided
further that such equipment or other property shall be deemed “Collateral”
hereunder if such third party’s Lien is released or otherwise terminated.


3.  General Representations and Warranties.  Company represents and warrants to
Collateral Agent and the Investors that (a) Company is the owner of the
Collateral (or, in the case of after-acquired Collateral, at the time Company
acquires rights in the Collateral, will be the owner thereof) and that no other
Person has (or, in the case of after-acquired Collateral, at the time Company
acquires rights therein, will have) any right, title, claim or interest (by way
of Lien or otherwise) in, against or to the Collateral, other than Permitted
Liens; (b) upon the filing of UCC-1 financing statements in the appropriate
filing offices, Collateral Agent has (or in the case of after-acquired
Collateral, at the time Company acquires rights therein, will have) a first
priority perfected security interest in the Collateral to the extent that a
security interest in the Collateral can be perfected by such filing, except for
Permitted Liens; (c) all Inventory has been (or, in the case of hereafter
produced Inventory, will be) produced in compliance with applicable laws,
including the Fair Labor Standards Act; (d) all accounts receivable and payment
intangibles are genuine and enforceable against the party obligated to pay the
same; (e) the originals of all documents evidencing all accounts receivable and
payment intangibles of Company and the only original books of account and
records of Company relating thereto are, and will continue to be, kept at the
address of the Company set forth in Section 10 of this Security Agreement.
 
-2-

--------------------------------------------------------------------------------


 
4.  Covenants Relating to Collateral.  Company hereby agrees (a) to perform all
acts that may be necessary to maintain, preserve, protect and perfect the
Collateral, the Lien granted to Collateral Agent therein and the perfection and
priority of such Lien, except for Permitted Liens; (b) not to use or permit any
Collateral to be used (i) in violation in any material respect of any applicable
law, rule or regulation, or (ii) in violation of any policy of insurance
covering the Collateral; (c) to pay promptly when due all taxes and other
governmental charges, all Liens and all other charges now or hereafter imposed
upon or affecting any Collateral; (d) without 30 days' written notice to
Collateral Agent, (i) not to change Company's name or place of business (or, if
Company has more than one place of business, its chief executive office), or the
office in which Company's records relating to accounts receivable and payment
intangibles are kept, and (ii) not to change Company’s state of incorporation;
and (e) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Collateral Agent to perfect, maintain and protect its Lien
hereunder and the priority thereof and to deliver promptly upon the request of
Collateral Agent all originals of Collateral consisting of instruments.


5.  Authorized Action by Collateral Agent.  Company hereby irrevocably appoints
Collateral Agent as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Collateral Agent may perform (but Collateral Agent
shall not be obligated to and shall incur no liability to Company or any third
party for failure so to do) any act which Company is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Company might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) enter into any
extension, reorganization, deposit, merger, consolidation or other agreement
pertaining to, or deposit, surrender, accept, hold or apply other property in
exchange for the Collateral; (c) make any compromise or settlement, and take any
action it deems advisable, with respect to the Collateral; (d) insure, process
and preserve the Collateral; (e) pay any indebtedness of Company relating to the
Collateral; and (f) file UCC financing statements and execute other documents,
instruments and agreements required hereunder; provided, however, that
Collateral Agent shall not exercise any such powers granted pursuant to
subsections (a) through (e) prior to the occurrence of an Event of Default and
shall only exercise such powers during the continuance of an Event of
Default.  Company agrees to reimburse Collateral Agent upon demand for any
reasonable costs and expenses, including attorneys' fees, Collateral Agent may
incur while acting as Company's attorney-in-fact hereunder, all of which costs
and expenses are included in the Obligations.  It is further agreed and
understood between the parties hereto that such care as Collateral Agent gives
to the safekeeping of its own property of like kind shall constitute reasonable
care of the Collateral when in Collateral Agent 's possession; provided,
however, that Collateral Agent shall not be required to make any presentment,
demand or protest, or give any notice and need not take any action to preserve
any rights against any prior party or any other person in connection with the
Obligations or with respect to the Collateral.
 
-3-

--------------------------------------------------------------------------------


 
6.  Default and Remedies.


(a)  Default.  Company shall be deemed in default under this Security Agreement
upon the occurrence and during the continuance of an Event of Default (as
defined in the Notes).


(b)  Remedies.  Upon the occurrence and during the continuance of any such Event
of Default, Collateral Agent shall have the rights of a secured creditor under
the UCC, all rights granted by this Security Agreement and by law, including the
right to:  (a) require Company to assemble the Collateral and make it available
to Collateral Agent and the Investors at a place to be designated by Collateral
Agent and the Investors; and (b) prior to the disposition of the Collateral,
store, process, repair or recondition it or otherwise prepare it for disposition
in any manner and to the extent Collateral Agent and the Investors deem
appropriate.  Company hereby agrees that ten (10) days' notice of any intended
sale or disposition of any Collateral is reasonable.  In furtherance of
Collateral Agent 's rights hereunder, Company hereby grants to Collateral Agent
an irrevocable, non-exclusive license, exercisable without royalty or other
payment by Collateral Agent, and only in connection with the exercise of
remedies hereunder, to use, license or sublicense any patent, trademark, trade
name, copyright or other intellectual property in which Company now or hereafter
has any right, title or interest together with the right of access to all media
in which any of the foregoing may be recorded or stored.


(c)  Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Collateral Agent at
the time of, or received by Collateral Agent after, the occurrence of an Event
of Default) shall be paid to and applied as follows:


(i)  First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Collateral
Agent;


(ii)  Second, to the payment to each Investor of the amount then owing or unpaid
on such Investor’s Note, and in case such proceeds shall be insufficient to pay
in full the whole amount so due, owing or unpaid upon such Note, then its Pro
Rata Share of the amount remaining to be distributed (to be applied first to
accrued interest and second to outstanding principal);


(iii)  Third, to the payment of other amounts then payable to each Investor
under any of the Transaction Documents, and in case such proceeds shall be
insufficient to pay in full the whole amount so due, owing or unpaid under such
Transaction Documents, then its Pro Rata Share of the amount remaining to be
distributed; and
 
-4-

--------------------------------------------------------------------------------


 
(iv)  Fourth, to the payment of the surplus, if any, to Company, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same.
 
For purposes of this Security Agreement, the term “Pro Rata Share” shall mean,
when calculating a Investor’s portion of any distribution or amount, that
distribution or amount (expressed as a percentage) equal to a fraction (i) the
numerator of which is the original outstanding principal amount of such
Investor’s Note and (ii) the denominator of which is the original aggregate
outstanding principal amount of all Notes issued under the Purchase
Agreement.  In the event that a Investor receives payments or distributions in
excess of its Pro Rata Share, then such Investor shall hold in trust all such
excess payments or distributions for the benefit of the other Investors and
shall pay such amounts held in trust to such other Investors upon demand by such
Investors.


7.  Collateral Agent.


(a)  Appointment.  The Investors hereby appoint Mr Pedro de Boeck as collateral
agent for the Investors under this Security Agreement (in such capacity, the
“Collateral Agent”) to serve from the date hereof until the termination of the
Security Agreement.


(b)  Powers and Duties of Collateral Agent, Indemnity by Investors.


(i)  Each Investor hereby irrevocably authorizes the Collateral Agent to take
such action and to exercise such powers hereunder as provided herein or as
requested in writing by the Investors of a Majority in Interest in accordance
with the terms hereof, together with such powers as are reasonably incidental
thereto.  Collateral Agent may execute any of its duties hereunder by or through
agents or employees and shall be entitled to request and act in reliance upon
the advise of counsel concerning all matters pertaining to its duties hereunder
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance therewith.


(ii)  Neither the Collateral Agent nor any of its directors, officers or
employees shall be liable or responsible to any Investor or to Company for any
action taken or omitted to be taken by Collateral Agent or any other such person
hereunder or under any related agreement, instrument or document, except in the
case of gross negligence or willful misconduct on the part of the Collateral
Agent, nor shall the Collateral Agent or any of its directors, officers or
employees be liable or responsible for (i) the validity, effectiveness,
sufficiency, enforceability or enforcement of the Notes, this Security Agreement
or any instrument or document delivered hereunder or relating hereto; (ii) the
title of Company to any of the Collateral or the freedom of any of the
Collateral from any prior or other liens or security interests; (iii) the
determination, verification or enforcement of Company’s compliance with any of
the terms and conditions of this Security Agreement; (iv) the failure by Company
to deliver any instrument  or document required to be delivered pursuant to the
terms hereof; or (v) the receipt, disbursement, waiver, extension or other
handling of payments or proceeds made or received with respect to the
collateral, the servicing of the Collateral or the enforcement or the collection
of any amounts owing with respect to the Collateral.
 
-5-

--------------------------------------------------------------------------------


 
(iii)  In the case of this Security Agreement and the transactions contemplated
hereby and any related document relating to any of the Collateral, each of the
Investors agrees to pay to the Collateral Agent, on demand, its Pro Rata Share
of all fees and all expenses incurred in connection with the operation and
enforcement of this Security Agreement, the Notes or any related agreement to
the extent that such fees or expenses have not been paid by Company.  In the
case of this Security Agreement  and each instrument and document relating to
any of the Collateral, each of the Investors and the Company hereby agrees to
hold the Collateral Agent harmless, and to indemnify the Collateral Agent from
and against any and all loss, damage, expense or liability which may be incurred
by the Collateral Agent under this Security Agreement and the transactions
contemplated hereby and any related agreement or other instrument or document,
as the case may be, unless such liability shall be caused by the willful
misconduct or gross negligence of the Collateral Agent.


8.  Miscellaneous.


(a)  Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Company or
Collateral Agent under this Security Agreement shall be in writing and faxed,
mailed or delivered to each party to the facsimile number or its address set
forth below (or to such other facsimile number or address as the recipient of
any notice shall have notified the other in writing).  All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed, upon confirmation of receipt.


Collateral Agent:


with a copy to:

           
Telephone:
   
Facsimile:
   

 
-6-

--------------------------------------------------------------------------------


 
Company:
306 East St. Joseph Street
 
Suite 200, Rapid City
 
South Dakota 57701
 
Telephone:
   
Facsimile:
   

 
with a copy to:
Greenberg Traurig, LLP
Attn: Raymond A. Lee, Esq.
3161 Michelson Drive, Suite 1000
Irvine, California 92612-4410
Telephone: 949-732-6500
Facsimile: 949-732-6501


(b)  Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Company.  Upon such termination Collateral
Agent hereby authorizes Company to file any UCC termination statements necessary
to effect such termination and Collateral Agent will execute and deliver to
Company any additional documents or instruments as Company shall reasonably
request to evidence such termination.


(c)  Nonwaiver.  No failure or delay on Collateral Agent 's part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.


(d)  Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Company and Collateral Agent.  Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.


(e)  Assignments.  This Security Agreement shall be binding upon and inure to
the benefit of Collateral Agent and Company and their respective successors and
assigns; provided, however, that Company may not sell, assign or delegate rights
and obligations hereunder without the prior written consent of Collateral Agent.


(f)  Cumulative Rights, etc.  The rights, powers and remedies of Collateral
Agent under this Security Agreement shall be in addition to all rights, powers
and remedies given to Collateral Agent by virtue of any applicable law, rule or
regulation of any governmental authority, any Transaction Document or any other
agreement, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Collateral Agent’s
rights hereunder.  Company waives any right to require Collateral Agent to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Collateral Agent 's power.
 
-7-

--------------------------------------------------------------------------------


 
(g)  Payments Free of Taxes, Etc.  All payments made by Company under the
Transaction Documents shall be made by Company free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings.  In addition, Company shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Security
Agreement.  Upon request by Collateral Agent, Company shall furnish evidence
satisfactory to Collateral Agent that all requisite authorizations and approvals
by, and notices to and filings with, governmental authorities and regulatory
bodies have been obtained and made and that all requisite taxes, levies and
charges have been paid.


(h)  Partial Invalidity.  If at any time any provision of this Security
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Security Agreement nor the legality, validity
or enforceability of such provision under the law of any other jurisdiction
shall in any way be affected or impaired thereby.


(i)  Construction.  Each of this Security Agreement and the other Transaction
Documents is the result of negotiations among, and has been reviewed by,
Company, Investors, Collateral Agent and their respective counsel.  Accordingly,
this Security Agreement and the other Transaction Documents shall be deemed to
be the product of all parties hereto, and no ambiguity shall be construed in
favor of or against Company, Investors or Collateral Agent.


(j)  Entire Agreement.  This Security Agreement taken together with the other
Transaction Documents constitute and contain the entire agreement of Company,
Investors and Collateral Agent and supersede any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.


(k)  Other Interpretive Provisions.  References in this Security Agreement and
each of the other Transaction Documents to any document, instrument or agreement
(a) includes all exhibits, schedules and other attachments thereto, (b) includes
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) means such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.  The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Security Agreement or any other
Transaction Document refer to this Security Agreement or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Security Agreement or such other Transaction Document, as the case may
be.  The words "include" and "including" and words of similar import when used
in this Security Agreement or any other Transaction Document shall not be
construed to be limiting or exclusive.


(l)  Governing Law.  This Security Agreement shall be governed by and construed
in accordance with the laws of the State of South Dakota without reference to
conflicts of law rules (except to the extent governed by the UCC).
 
(m)  Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
 
[The remainder of this page is intentionally left blank]
 
-8-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Company has caused this Security Agreement to be executed as
of the day and year first above written.




COMPANY:


KL ENERGY CORP.
a Nevada corporation




By:  
 



Peter Gross
President and Chief Executive Officer




AGREED:
As Collateral Agent
 
Signature:  
 

 
 
INVESTOR:
 
Name:  
 

 
 
Signature:  
 

 
If Company or Partnership:
 
Name:  
 

 
Title:  
 




--------------------------------------------------------------------------------


 
ATTACHMENT 1
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Company in and to the
following property:


(i)  All goods and equipment now owned or hereafter acquired, including, without
limitation, all laboratory equipment, computer equipment, office equipment,
machinery, fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;


(ii)  All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Company’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Company’s books relating to any of the foregoing;


(iii)  All contract rights, general intangibles, health care insurance
receivables, payment intangibles and commercial tort claims, now owned or
hereafter acquired, including, without limitation, all patents, patent rights
(and applications and registrations therefor), trademarks and service marks (and
applications and registrations therefor), inventions, copyrights, mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs, trade secrets, methods, processes, know how,
drawings, specifications, descriptions, and all memoranda, notes, and records
with respect to any research and development, goodwill, license agreements,
franchise agreements, blueprints, drawings, purchase orders, customer lists,
route lists, infringements, claims, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds,
payments of insurance and rights to payment of any kind and whether in tangible
or intangible form or contained on magnetic media readable by machine together
with all such magnetic media;


(iv)  All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Company
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Company (subject, in each case, to the contractual
rights of third parties to require funds received by Company to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Company and Company’s books relating to any of the
foregoing;


(v)  All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Company’s
books relating to the foregoing; and


(vi)  Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof, including,
without limitation, insurance, condemnation, requisition or similar payments and
the proceeds thereof.



--------------------------------------------------------------------------------


 